       Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.1 Page 1 of 18


   Ea v 7               fV\ y )<,I es.
(Name)

   I 0 77 /~                    ,'v&V\4 #..21:;{.,
                                                                                                                Nov 26 2018
(Asiv c ;c~
(City, State, Zip)
                                  cA-- 9 5 ::<.. o 7
                                                                                                                    s/ TrishaF


(CDCR I Booking I BOP No.)




                                         United States District Court
                                                 Southern District of California
                                                                                    )
(Enter full name of plaintiff in this action.)                                      )
                                                                                    )
                                                            Plaintiff,              )                       '18CV2675
                                                                                            Civil Case No . _  _ __ WQHLL
                                                                                    )       (To be supplied by Court Clerk)
  v.                                                                                )
                                                                                    )
                                                                                    )       Complaint under the
                                                                                    )       Civil Rights Act
                                                                                    )       42 u.s.c. § 1983
                                                                                    )
(Enter full name of each defendant in this action.)                                 )
                                                            Defendant(s).           )
-----------------)
A. Jurisdiction

Jurisdiction is invoked pursuant to 28 U.S.C. § 1343(a)(3) and 42 U.S.C. § 1983. If you wish to
assert jurisdiction under different or additional authority, list them below.


B. Parties

 1. Plaintiff: This complaint alleges that the civil rights of Plaintiff,                        Carl JV) Y "/<:-le
                                                                                                   (print Plaintiff's name)
_ _ _ _ _ _ _ _ _, who presently resides at                                 / 0 7 7 fZ/ VP.. flt. A J. di :2.., I A... /"J
          L     ~·    k·L         r- Ll.              c:;                                   (mailing address or place of confinement)
  S JO~                TIIV'I     ~               °I :/:J-0'7                                  were violated by the actions of
the below named individuals. The actions were directed against Plaintiff at                                 S ·+ex: k,.ft;Y\            C/.1
Sivoi'@nMo c..Jt-                                               on(dates) J.,oo(;         ;;z.oo?- ,and         "J...Do7-. 2-0I/
       (institution/place where violation occurred)                           {Count 1)        (Count2)                (Count 3)
                                                                                          J.-0 I/

        § 1983 SDFmm
        (Rev. RIIS)
     Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.2 Page 2 of 18

2. Defendants: (Attach same information on additional pages if you are naming more than 4 defendants.)

                 §,~I l2ze11U~(J_,;                                                    SCVVI Jo o..zf/vt                1
  Defendant                                                               residesin                                     V\.
                       (name)                                        1,                     (County of reside ce)
and is employed as a ft?(;( S~ C.                             //H \IYl.o         f(/~ . This defendant is sued in
             ,               /           (defendant's position/title (if any))
hi~ ~dividual i'f official capacity.                      (Check one or both.)    Explain how this defendant was acting under
color of law:    ~1oj aJ h~ 5                        G:J'.'. F   {jf-h'vf-e. C ch'V'f 8-Y0 o.YfciV\...,
j,111. £1McwW--          ~·-                    _.-··


  Defendant      ,_ft1A£fj /'1c5YcvJi.                                    resides in   SCWl. JoCif j, W                     n./
                       (na                                                                      (County ofresid ce)
and is employed as a             C        VVlD            VV'VI.                            . This defendant is sued in
             /                           (defendant's position/title · any))
@!her IPfndividual               official capacity.       (Check one or both.)    Explain how this defendant was acting under
    ~~~ ScJ:~ ~ ¥rr1J&i,, /Y0 J:?Bfw.~~£·
color oflaw:
 fsrvi~ 1 ~ J,,,Wci'o£ ~--lo fiM~0;J_11
 _k_    ~ w:I. P                                          thd=              vtd 1oihJ;J     M0            WJ?/~JV1jkt3
  Defendant   ~
                  (name)
                                     n
                             ll /Y/,CVM._                                 resides in    SCVV\            CJo a~ ;n,.
                                                                                                (County of residence)
                                                                                                                                  ,
 and is employed as a C )'G'} YY':'.:J fYJ~                                                 .    This defendant is sued in
                  ,/                     (defendant's position/title · any))
 hi~idual                        official capacity.        (Check one or both.)   Explain how this defendant was acting under
 coloroflaw:      .44fVJ.e               C/i.,S'     ~ ~
  Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.3 Page 3 of 18




due process                                                     on, freedom from cruel and unusual punishment, etc.)

 Supporting Facts: [Include all facts you consider important to Count 1. State what happened clearly and in yonr
own words. You need not cite legal authority or argument. Be certain to describe exactly what each defendant, by name,
did to violate the righAd in 50'."'~l.]
            .<JU 11     ~




  § 19!0 SD Form
  (Rev. 8115)
Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.4 Page 4 of 18


          ;u
Count $: The following civil right has been violated:-----1.~&//-~~~L--"-~'='=--'~LQ~-E!....!.~
  hu :5€-:Z:tl !OO(J
due
                                               l
         cess, free speech, freedom of religion, free do
                                                                             '
                                                           of association, freedom from cruel and unusual punishment, etc.)




 § 1983 SD Form
 (Rev. 8/IS)
   Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.5 Page 5 of 18




due process, free speech, freedom of religion, freedom of association, free   unusual punishment, etc.)




   § 1983 SD Fonn                                               5
   (Rev_ 8/15)
 Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.6 Page 6 of 18



D. Previous Lawsuits and Administrative Relief
  1. Have you filed other µ{wsuits in state or federal courts dealing with the same or similar facts
involved in this case? ip'Yes o No.

    If your answer is "Yes", describe each suit in the space below. [If more than one, attach additional pages
providing the same information as below.]

    (a) Parties to the previous lawsuit:
    Plaintiffs: Erw1 M y/,:.Je5
    Defendants:      rnv.;~ lV i? /t 'cvnv:>,
                                                    / "":!J
                                                                 rn....
                                                                   5 €5 I 00 0
                                                                          . -I r
                                                                                     u
    (b)      Name of the court and docket number:    ;ill y /,::./ e;s V, kJ 1 / / ~'
s              /pp_ Cr.twd: if 7       ~ ;z.t)l 3 --o () ;§3 :f                      .
    (c       Disposition: [For example, was the case dismissed, appealed, or still pending?]   ~ fe
CAJJ-foYfv!'v<-            Cowv!-ofr         ~# C 0                     '7 °13 31)



~                        w/r:ii      f"eRJV>                 3§!+.5            ~. B<JtJ, ~
r~Wf ~J fU5/7 bn:J,µ-cf-= ~ ~-
 (e) Approximate date case was filed: ~}..~O_J_S
                                              ___________
 (f) Approximate date of disposition:              _;;;i,_o
                                                          __l_C'o___________

 2. Have you previously sought and exhausted all forms of available relief from the proper
administra~".,?.:officialsregarding the acts alleged in Part C above? [E.g., CDCR Inmate/Parolee Appeal Form
602, etc.] ? I<!' Yes o No.

 If your answer is "Yes", briefly describe how relief was sought and the results. If your answer is "No",
briefly explain why administrative relief was not exhausted.




    § 1!183SDFnrm
    {Rev. 8/15)
  Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.7 Page 7 of 18


E. Request for Relief
  Plaintiff requests that this Court grant the following relief:
 '
                                Sc:£_ 1:::=-
              1. An injunction preventing defendant(s):
k_GryyU ~rd-;~ -f A.R_ I 5 '12
wa     lue~ YiflJ /.,.. The 4) h,(4f/eba<sv<.WV &J-r$/t:;of-l                                                       y
W v=Z\ti       f£
         Ta JI VY\ lVI c1 ttovv                                                                                         ·
                   2. Damages in the sum of$ __1_5~0_,,___o_o_o__
                   3. Punitive damages in the sum of$   ')... 0 OO 00 V
                   4. Other:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~



F. Demand for Jory Trial                    /

   Plaintiff demands a trial by      ~ D Court. (Choose one.)
G. Consent to Magistrate Judge Jurisdiction

   In order to insure the just, speedy and inexpensive determination of Section 1983 Prisoner cases filed in
this district, the Court has adopted a case assignment involving direct assignment of these cases to
magistrate judges to conduct all proceedings including jury or bench trial and the entry of final judgment
on consent of all the parties under 28 U.S.C. § 636(c), thus waiving the right to proceed before a district
judge. The parties are free to withhold consent without adverse substantive consequences.

   The Court encourages parties to utilize this efficient and expeditious program for case resolution due to
the trial judge quality of the magistrate judges and to maximize access to the court system in a district where
the criminal case loads severely limits the availability of the district judges for trial of civil cases. Consent
to a magistrate judge will likely result in an earlier trial date. If you request that a district judge be
designated to decide dispositive motions and try your case, a magistrate judge will nevertheless hear and
decide all non-dispositive motions and will hear and issue a recommendation to the district judge as to all
dispositive motions.

   You may consent to have a magistrate judge conduct any and all further proceedings in this case,
including trial, and the entry of fmal judgment by indicating your consent below.

Chor only one of the following:
 rn· ' ~laintiff consents to magistrate          OR           ·Plaintiff requests that a district judge
          judge jurisdiction as set forth                      be designated to decide dispositive
          above.                                               matters and trial in this case.




  § 1983 SD Foim
  (Rev. 8115)
Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.8 Page 8 of 18

42USC§1983



Count 1 Violation of Due Process, (attachment)


State compensation Insurance Fund (SCIF) and other named defendant's denied

plaintiff of his Weingarten rights to union representation during his Work

Improvement Plan (WIP).

Timeline:

September 8, 2006: First WIP meeting with memo given to plaintiff as shown by

his dated signature.

September 22, 2006: Second WIP meeting- no WIP memo given to plaintiff.

October 6, 2006: third WIP meeting- no WIP memo given to plaintiff.

October 16, 2006: WIP memo for the above September 22 and October 6, 2006

WIP meetings not given to plaintiff as proven by the lack of his dated signature.

This WIP memo said WIP was disciplinary.

October 20, 2006 WIP meeting: Prior to this meeting plaintiff formally requested

SEIU 1000 union representation. THE SCIF supervisor conducting the WIP said in

front of two union stewards (Don Stone, Rachel Chang) and the plaintiff that the

WIP wasn't disciplinary so union representation wasn't necessary and if plaintiff

still wanted union representation, she would get her supervisor, Marie Tillman to

attend. Since plaintiff hadn't seen the October 16, 2006 WIP memo, he believed

her and so declined union representation.

The two union stewards failed to do the obvious - ensure they read all WIP

memos to date to determine if WIP really wasn't disciplinary and failed to get this

Violation Count Defined                                                       Page 1
Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.9 Page 9 of 18

42USC§1983



in writing! Note: this is documented in whistleblower retaliation/wrongful

termination with SPB and can be provided.

October 31, 2006 WIP memo done for this very same! WIP meeting of October

20, 2006, like the October 16, 2006 WIP meeting stated that really the plaintiff did

face discipline.

November 17, 2006 WIP meeting: No WIP memo given to plaintiff.

December 16, 2006: final WIP meeting where suddenly the SCIF supervisor

"realizes" how to properly conduct a WIP in compliance with the Collective

Bargaining Agreement {CBA) AND her own SCIF supervisor handbook.

SCI F's HR Department stamp only appears on the September 8 and December 15,

2006 WIP memos. They are named as defendants because they failed to perform

to the very minimal requirements of their job, which is to do the obvious, procure

all date-signed by plaintiff.

The SCIF Skelly Officer who had the authority to stop this illegal WIP {illegal=

violation of Federal laws and violation of CBA and SCIF supervisor's handbook)

failed miserably and is also named as a defendant (DOE).

If plaintiff had seen all WIP memos (October 16 and October 31, 2006) he would

have exercised his Weingarten right. He would not even had to question whether

or not the WIP was disciplinary, he would've known starting with the October 16,

2006 WIP memo and would've requested union representation during all

subsequent WIP meetings.



Violation Count Defined                                                            Page 2
Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.10 Page 10 of 18

42USC§1983



Another SCIF employee was given a WIP by this same supervisor at about the

same time received all his WIP memos to date-sign. Plaintiff believes he received

a WIP memo to date-sign after every WIP. If plaintiff had received a WIP memo

to date sign following the September 22, 2006 WIP meeting, he would have

known the truth about the WIP's disciplinary potential and therefore, would've

exercised his Weingarten right for all following WIP meetings, starting with the

October 6, 2006 WIP meeting.

Considering that verbal discussions occurring during WIP meetings for which the

October 16 and October 31, 2006 WIP memos were written indicated that the

WIP wasn't disciplinary and that these WIP memos indicated the opposite and

the fact that these memos were hidden from plaintiff as well as the fact that the

SCIF supervisor lied about the disciplinary nature of the WIP there can be only one

conclusion, SCIF is guilty of fraud, not only against the plaintiff, but also against

the federal government to deny plaintiff his due process 42 USC§ 1983, rights;

and that SEIU 1000 was complicant.

Can SWIU 1000 be added as a defendant or is a separate filing necessary?

Are SCIF and SEIU 1000 guilty of obstruction of justice?

Per US Legal, USLegal.com: "Obstruction of justice is a criminal offense of

interfering with the (1) Administration of justice or (2) The process of law (process

of law= asserting Weingarten right?)




Violation Count Defined                                                            Page3
Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.11 Page 11 of 18

42USC§1983



US legal continues: "Obstruction of Justice is a broad concept that extends to any

effort to prevent the execution of a lawful process or the administration of justice

in either a criminal or a civil matter." [Emphasis added].

And "The purpose of criminal obstruction statutes is to protect the integrity of

legal proceedings".

Since the above occurred under color of state law (SCIF is a department of

California State Government) and this conduct deprived the plaintiff of exercising

a right (right that benefits the plaintiff) guaranteed under federal law (that federal

law being Weingarten) and that SCIF was callously indifferent to the plaintiff's

Weingarten right (actually, SCIF was hostile to Weingarten) and motivated by evil

intent then there exist cause of action under 1983.

Harrah Independent School District v. Martin, 440 US 194 (1979) US Supreme

Court suggested that a public employee with a protected property interest in

employment had a substantive due process right to state action." Per California

Loudermill decision, plaintiff has a property right to his job which can't be denied

without due process.

A plaintiff asserting a substantive due process claim must allege facts showing

that District Officials are guilty of grave unfairness in the discharge of their legal

responsibilities - Silverman v. Barry, 269 U.S. App. D.C. Cir 1988). "Only a

substantial infringement of [District] law prompted by personal or group animus,

or a deliberate flouting of law, qualifies for relief under §1983".




Violation Count Defined                                                            Page4
Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.12 Page 12 of 18

 42USC§1983



 Count 2 Access to Courts, attachment

 SEIU 1000 pursued whistleblower retaliation/wrongful termination only with the

 SPB (State Personnel Board who administrates California's merit-based system for

 all public employees.

 However, PERB (Public Employees Relations Board of California) has equal

 jurisdiction over Whistleblower Retaliation/Wrongful Termination, hereafter

 referred to as WR/WT and Mr. James Toomey, attorney defending (and employed

 by) SCIF against this WR/WT allegation must have known about this equal

 jurisdiction (or at least should have; not knowing= negligence, gross negligent,

 willful and wanton negligence on the part of Mr. Toomey?)

· Mr. Toomey's obligation to prevent fraud on the court (the court being (PERB)

 supersedes his fiduciary duties he owes to his client, SCIF.

 Mr. Toomey participated in settlement negotiations of WR/WT and assisted in

 writing the settlement. He even insisted upon adding a 1542 California Waiver

 which caused plaintiff to sign away any California State actions (not federal, not

 his action) including the plaintiff's Dill legal right, 3514.5 (a) to pursue WR/WT

 with PERB himself even if SEIU 1000 decides not to (SEIU decided not to after

 meetings the plaintiff was never told about, and SEIU even failed to inform the

 plaintiff, an 18+ year dues paying member, about 3514.5 (a)).

 Obviously, the plaintiff will be pursuing criminal obstruction of justice and fraud

 on the court (SEIU lOOO's attorney who was supposedly representing the plaintiff

 went along with Mr. Toomey's addition of California 1542 waiver, allowing the

 Violation Count Defined                                                          Page 5
Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.13 Page 13 of 18

42USC§1983



plaintiff to sign settlement agreement of WR/WT causing him to waive his 3514.5

(a) Dills legal right he has to pursue an unfair practice charge (UPC with

jurisdiction is equal to SPB's jurisdiction.) in California Criminal and Superior

Courts.

This should be of great concern to the United States District court, especially Mr.

Toomey's (and SCI F's) failure to live up to his (their) obligation to prevent fraud on

the court from occurring (fraud on the court exists even if this fraud arises out of

Mr. Toomey's simple "mistake" of not realizing PERB has equal jurisdiction to SPB

over WR/WT causing him to not speak up during the years (2008-2011) of WR/WT

of litigation before the SPB asking the obvious -why isn't PERB being involved (or

at least ask whether or not PERB has been notified of this SPB litigation. For that

matter, why didn't someone at SPB raise this issue?!

According to California Dills Law (Dills applied to SCIF and its employees) 3514.5,

PERB has initial jurisdiction over unfair practice claims (UPC's) as stated.

3415.5, the initial determination as to whether the charges of unfair practice are

justified, and, if so, what remedy is necessary to effectuate the purposes of this

chapter" (This chapter= Dills 3512 to 3524)" should be a matter within the

exclusive jurisdiction of the board "(board = PERB) [Emphasis added].

Per California Correctional Peace Officers Association v. State of California

Department of Corrections PERB case# S-CE-551-S, PERB decision #1104-S (1995):
"interference by an employer to a union's representational rights" (dills 3515.5

gives the union, in this case SEIU 1000 the l~al right to represent plaintiff during

WIP)" is an unfair labor practice.
Violation Count Defined                                                             Page 6
Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.14 Page 14 of 18

42USC§1983



Mr. Toomey unless incompetent should've known about 3415.5, 3515.5 and

known about this decision during WR/WT litigation before the SPB (litigation

revolving around SCI F's hiding the October 16 and October 31, 2006 WIP memos

from plaintiff) from 2007 - 2011 (in 2007 this decision, 1995 was twelve years

old!) and spoken up to prevent extrinsic fraud being perpetrated on PERB (also to

prevent intrinsic fraud from being perpetrated on SPB, intrinsic fraud = depriving

SPB of PERB's decision on WR/WT into its own decision on WR/WT).

Instead not only did Mr. Toomey commit extrinsic and intrinsic fraud on PERB and

SPB by means of his silence/concealment but, even worse, at the last minute

before the WR/WT settlement was signed, he added the 1542 waiver to prevent

plaintiff from pursuing UPC with PERB himself as is plaintiffs 3514.5 (a) Dills legal

right.

The judge in State Personnel Board v. Department of Personnel Administration,

C032633 {2003) ruled that SPB has non-exclusive jurisdiction over disciplinary

actions in conjunction with PERB.

If Mr. Toomey had practiced minimal due diligence he would've found this case.

It took plaintiff only a few minutes to find this case and the California correctional

Peace Officers case (previously cited). Of course, being an experienced practicing

attorney with years of experience with Dills, PERB and SPB he should've already

known about these case decisions (and others plaintiff will cite later) before he

started representing SCIF in WR/WT before SPB!

 Mr. Toomey as an officer of the court= SPB), has obligations to SPB to disclose to

SPB that PERB initially has exclusive jurisdiction, or at least that PERB has equal,
Violation Count Defined                                                          Page7
Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.15 Page 15 of 18

42USC§1983



conjunctive jurisdiction over WR/WT per ABA Canon #3: "A lawyer must disclose

to the court any knowledge of any adverse authority in the controlling jurisdiction

that an opponent failed to "disclose" [Emphasis Added] (opponent= Ms.

Williams, SEIU lOOO's attorney) (any knowledge= PERB, not SPB has jurisdiction)

(disclose to SPB and PERB; definitely don't add 1542 waiver that prevents plaintiff

from pursuing UPC against SCIF with PERB for WR/WT, prevents plaintiff from

going to PERB which is extrinsic fraud on PERB).

ABA Canon #1 "attorneys must ensure the administration of justice is not

corrupted". Mr. Toomey actually ensured the administration of justice ensured

the administration of justice was corrupted -the ultimate corruption is keeping

plaintiff away from the court, the court being PERB, which is extrinsic fraud on

PERB.

Count 3: Conspiracy with SEIU 1000 (attachment)

By now, it becomes clear that the questions as to why the following occurred

arises:

   1. Prior to the October 20, 2006 WIP meeting when plaintiff's SCIF supervisor

          stated the WIP wasn't disciplinary, the two union SEIU 1000 stewards, Don

          Stone and Rachel Chang should have clone the obvious: (a) ask to see all

          WIP really wasn't disciplinary and (b) Get this in writing.

   2. SEIU 1000 allowed the ten day limit to expire for procuring on Arbitrator.

          SEIU 1000 decided not to pursue arbitration without informing plaintiff of

          this decision and without informing plaintiff that although the union wasn't

          procuring arbitration that the plaintiff himself, could.
Violation Count Defined                                                          Page8
Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.16 Page 16 of 18

42USC§1983



   3. Immediately following plaintiff's dismissal, SEIU 1000 failed to assert during

       the Skelly hearing that if SCIF fails to reverse the plaintiff's dismissal that

       they would pursue UPC with PERB for violation of plaintiff's Weingarten

       (and dills) rights (and that this would be brought up with arbitrator.

   4. SEIU 1000 failed to inform plaintiff about SEIU 1000 legal meetings to

       decide whether or not the union would pursue UPC with PERB (California

       Public Relations Board), failed to inform plaintiff of the union's decision not

       to pursue this UPC, failed to inform plaintiff that he has the Dills legal right

       to pursue this UPC himself if the union decides not to (Dills 3514.5 (a)) and

       worse of all, went along with Mr. Toomey's addition of the 1542 waiver in

       settlement agreement of WR/WR!

   NOTE: Plaintiff will be pursuing a separate 42 USC§ 1983 against SEIU 1000

   for similar 1, 2 and 3 courts - or - should these be combined, since companies

   are a two-way street?

   The only conclusion, after considering the facts, legal authority cited along

   with plaintiff's description of his findings of fact and conclusions of law in his

   legal analysis/rationale incorporating the facts and legal authority cited - a

   legal analysis/rationale that supports either severe incompetency of SCIF and

   SEIU 1000 - or- supports that these entities cooperated to violate state and

   federal laws to dismiss an employee who couldn't be dismissed if all laws were

   complied with.




Violation Count Defined                                                             Page9
Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.17 Page 17 of 18

42USC§1983




Violation Count Defined                                             Page 10
                                            Case 3:18-cv-02675-WQH-LL Document 1 Filed 11/26/18 PageID.18 Page 18 of 18




     Visit ups.com® or call 1-800-PICK-UPS 00 (1-800-742-5877)                                                                                          This envelope is for use
     to schedule a pickup or find a drop off location near you.                               EARL M"r'KLES
                                                                                              (209) 956-6611                    0.3 LBS LTR I OF 1 with the following services:
                                                                                                                                                               1

                                                                                              THE UPS STORE #1452                    SHP WT• LTR               I
     Domestic Shipments                                                                       6507 PACIFIC AVE                      DATE: 23 N~V 2018   UPS Next Day Air®
                                                                                                                                                               1




     • To qualify for the letter rate, UPS Express Envelopes may only contain                 STOCKTON CA 95207-3717                                  : UPS Worldwide Express®
       correspondence, urgent documents, and/or electronic media, and must
I      weigh 8 oz~ or less. UPS Express Envelopes containing items other than
       those listed or weighing more than 8 oz. will be billed by weight.
                                                                                              SH IP CLERK OF U S. DISTRICT COURT
                                                                                              TO: STE 420
                                                                                                                                                      ' UPS 2nd Day Air®

I
.i   International Shipments
                                                                                                    333 WBROADWAY                                              ·. Do not use this envelope for:
     • The UPS Express Envelope may be used only for documents of no commercial                                                                                ; UPS Ground
       value. Certain countries consider electronic media as documents. Visit
                                                                                                                                                               1 UPS Standard
       ups.com/importexport to verify if ynur shipment is classified as a document.

     • To qualify for the Letter rate, the UPS Express Envelop~ must weigh 8 oz. or less.!
       UPS Express Envelopes weighing more than 8 oz. will be billed by weight.
                                                                                                                       CA 92L1--9-----.-i---8-'1 ~:~ ~~~~!~:c::pedited®
     Note}"' Express Envelopes are not recommended for shipments of electronic mediii,'.                                                                       : Apply shipping documents on this side.
     contcilning sensitive personal.information or breakable items. Do not send cash .:                                                                        I
     or ca~h equivalent.                                                               '
                                                                                                                         1111111111111111111

     Reusable Express Envelope
     Letter Size
     Reduce paper waste by using this envelope a second time·
     either to return to sender or to ship to another recipient. ·
     See reuse instructions on flap above.

     Decision CireensM                                                                       ................................................... :            ~
                                                                                                                                                                                                           i
                                                                                                                                                                                                          ,,
                                                                                                     .p/p
                                                                                              BILLI~G:
                                                                                              SIGNATURE REQUIRE,D
                                                                                                                                                                                                           i
     Decision Green is UPS's environmental platform, reflecting'
     our pursuit of sustainable business practices worldwide.
     For example, this envelope is made from 100% recycled
     material and is both reusable and recyclable.

     '1\
       100% Recycled fiber
     ~ 80% Post-Consumer
                                                                                                                                   Serving you for more than 100 years
                                                                                                                                                 I 1-~"- _- -' ""'



     International Shiooin2 NntirP - r,,,i, ..~ 1.A•A .. ~-'-- -
